DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed Feb. 27, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, specifically NPL documents Cite Nos. 1 and 2 are not in English.
  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being obvious over Kitamura et al. (US 2018/0290914A1 – hereinafter Pub’914).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1-2 and 5-7, Pub’914 ([0035]-[0039], [0047], [0058], [0071] and Fig. 7) discloses a method for manufacturing an optical fiber comprising drawing an optical fiber preform in a drawing furnace (110), cooling the optical fiber drawn in an annealing furnace (121).  Pub’914 discloses the temperature in the annealing furnace ranges between 1300-1500 degrees C.  A person having ordinary skill in the art would recognize this provides for an optical fiber ranging between 1300-1500 degrees C, which overlaps the claimed range of the temperature of the optical fiber becomes 1300 degrees C or more and 1800 degrees C or less (claimed in claim 1), 1450 degrees C or more and 1630 degrees C or less (claimed in claim 6), and 1350 degrees C or more and 1500 degrees C or less (claimed in claim 7).  Pub’914 discloses the optical fiber enters the annealing furnace with a temperature difference between a fictive temperature difference of glass ranging from 40-60 degrees C, which is 
Regarding claims 3, in addition to the rejection of claims 1 and 2 above, Pub’914 (Fig. 7 and [0071]) discloses the annealing furnaces set to temperatures lower than the temperature of the optical fiber.
Regarding claim 4, as discussed in the rejection of claims 1 and 2 above, Pub’914 discloses the optical fiber enters the annealing furnace with a temperature difference between a fictive temperature difference of glass ranging from 40-60 degrees C, based on the conditional claim language of claim 4, the conditions of claim 4 have been met since the temperature difference includes temperatures outside the claimed range in the conditional claim language.  The conditions of claim 4 have been met when the temperature difference of the optical fiber entering the annealing furnace and the fictive temperature is 60 degrees C or less.  
Claim 1-2, 4, and 5-7 is/are rejected under 35 U.S.C. 103 as being obvious over Kitamura et al. (US 2018/0194666A1 – hereinafter Pub’666).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the 
Regarding claims 1-2 and 5-7, Pub’666 ([0027]-[0036], [0062], and [0064]-[0066]) discloses a method for manufacturing an optical fiber comprising drawing an optical fiber preform in a drawing furnace (110), cooling the optical fiber drawn in an annealing furnace (121).  Pub’666 discloses the temperature in the annealing furnace ranges between 20-100 degrees C within the fictive temperature of the core and a cooling time in the annealing furnace of 0.1 seconds for a fictive temperature of 1500 degrees C and 0.4 seconds for a fictive temperature of 1400 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art, the optical fiber exiting the annealing furnace will have a temperature, which overlaps the claimed range of the temperature of the optical fiber becomes 1300 degrees C or more and 1800 degrees C or less (claimed in claim 1), 1450 degrees C or more and 1630 degrees C or less (claimed in claim 6), and 1350 degrees C or more and 1500 degrees C or less (claimed in claim 7).  Pub’666 discloses the optical fiber enters the annealing furnace with a temperature difference between a fictive temperature difference of glass ranging from 20-100 degrees C, which is within Applicant’s claimed range of 300 degrees C or less (claimed in claim 1) or 180 degrees C or less (claimed in claim 2), and discloses the slow cooling time in the annealing furnace at 0.10 seconds or 0.4 seconds, which is within Applicant’s claimed range of cooling for 0.01 seconds or more (claimed in claim 1), 0.1 seconds or more claimed in claims 5 and 7, and 0.02 seconds or more claimed in claim 6.
Regarding claim 4, as discussed in the rejection of claims 1 and 2 above, Pub’666 discloses the temperature in the annealing furnace ranges between 20-100 degrees C within the fictive temperature of the core.  Based on the conditional claim language of claim 4, the conditions of claim 4 have been met when the temperature difference of the optical fiber entering the annealing furnace and the fictive temperature is 60 degrees C or less.  
Claims 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being obvious over Kitamura et al. (US 2017/0203996A1 – hereinafter Pub’996).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1-2, 5 and 7, Pub’996([0026]-[0032], [0037], [0044]-[0045], and Table I) discloses a method for manufacturing an optical fiber comprising drawing an optical fiber preform in a drawing furnace (110), cooling the optical fiber drawn in an annealing furnace (121).  Pub’996 discloses the fiber temperature exiting the annealing furnace ranges between 1180-1390 degrees C and the which overlaps the claimed range of the temperature of the optical fiber becomes 1300 degrees C or more and 1800 degrees C or less (claimed in claim 1), 1350 degrees C or more and 1500 degrees C or less (claimed in claim 7).  Pub’996 discloses the optical fiber enters the annealing furnace with a temperature of 1650 degrees C or less, with specific examples ranging from 1330 to 1500 degrees C, and discloses the virtual temperature (i.e. fictive temperature) exiting the drawing furnace at about 1650 degrees C.  Therefore, the difference between a fictive temperature difference of glass is 0 if the temperature enters at 1650 degrees C, the temperature difference is 0 and if it enters based on the examples in Table I, the difference ranges between 150 to 320 degree C.  Therefore, Pub’996 provides for a temperature 
Regarding claim 4, as discussed in the rejection of claims 1 and 2 above, Pub’996 discloses the difference between a fictive temperature difference of glass is 0 when the temperature enters at 1650 degrees C.  Based on the conditional claim language of claim 4, the conditions of claim 4 have been met since the temperature difference between optical fiber entering the annealing furnace and the fictive temperature is 60 degrees C or less.
Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2015/0251945A1 – hereinafter Nakanishi).
Regarding claims 1 and 2, Nakanishi (Figs. 2 and 6, abstract, [0011[,[0028]-[0031], [0043], and [0052]-[0053]) discloses method comprising drawing an optical fiber preform (2) in a drawing furnace (10) and cooling in a heating furnace (20) (correspond to an annealing furnace).  Nakanishi discloses in the slow cooling step the heating surface set to be within +/- 100 degrees C of a fictive temperature of the optical fiber, preferably +/- 50 degrees C, and discloses the fiber temperature enters at temperatures ranging between 1400 degrees C and 1650 degrees C.  This disclosure provides for the claimed drawing step and cooling step and an optical fiber entering the annealing furnace, a temperature difference between a temperature of the optical fiber and a fictive temperature in a core of the optical fiber is 300 degrees C or less (claimed in claim 1) or 180 degrees C or less (claimed in claim 2).

Regarding claim 5, as discussed in the rejection of claims 1 and 2 above, Nakanishi discloses a slow cooling of 0.05 seconds or more and (Fig. 6) discloses a slow cooling curve including 0.1 seconds or more.  Therefore, it would be obvious to a person having ordinary skill in the art the optical fiber is cooled in the annealing furnace for 0.1 seconds or more.
Regarding claim 6, as discussed in the rejection of claims 1 and 2 above, Nakanishi discloses at 0.05 seconds, the fiber temperature at approximately 1450 degrees C and a fictive temperature of approximately 1560 degrees C.  Therefore, based on the disclosure of Nakanishi, it would be obvious to a person having ordinary skill in the art, the optical fiber is slowly cooled in the annealing furnace for 0.05 seconds so that the temperature of the optical fiber becomes 1450 degrees C, which is within Applicant’s claimed range.
Regarding claim 7, as discussed in the rejection of claims 1 and 2 above, Nakanishi discloses a cooling curve where at 0.15 seconds a fiber temperature of approximately 1400 degrees C and a fictive temperature at approximately 1475 degrees C.  Therefore, this provides for the optical fiber cooled in an annealing furnace for 0.15 seconds so that the temperature of the optical fiber is 1400 degrees C, which is within Applicant’s claimed range.  Additionally at 0.1 seconds, Nakanishi discloses the fiber .
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2016/0168008A1 – hereinafter Bookbinder).
Regarding claims 1-2 and 5-7, Bookbinder (Figs. 5, 7, and 8, [0080]-[0081], [0114], [0123], and [0134]-[0137]) discloses a method of drawing an optical fiber (438) from a preform (428) (corresponding to an optical fiber preform) in a drawing furnace (418).  Bookbinder discloses a heated region (455), which is disclosed may be a furnace (corresponding to an annealing furnace) and the annealing furnaces (i.e. heated region) may be less than 1500, 1450, 1400, 1350, 1300, 1250, 1200, 1150, 1100, or 1050 degrees C.  In Fig. 7, Bookbinder discloses the heated region of the furnace ranging from 900 degrees C to 1300 degrees C, and the fiber temperature ranges from 1000 to 1700 degrees C and the time period is at least 0.5 seconds and discloses at least 1, 2, 4, 6, 8 or at least 10 seconds.  This is within Applicant’s claimed range of 0.01 seconds or more (claimed in claim 1), 0.1 seconds or more (claimed in claim 5), 0.02 seconds or more (claimed in claim 6), or 0.1 seconds or more (claimed in claim 7).  
Bookbinder discloses the temperature of the fiber as it enters the cooling furnace is 1650 degrees C, and in Fig. 7, illustrates this is approximately the fictive temperature as it enters the cooling furnace.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of Bookbinder, when the optical fiber enters the annealing furnace it is around the fictive temperature, and is therefore within Applicant’s claimed range of the optical fiber entering the annealing furnace at a temperature difference between a temperature of the optical fiber and a fictive temperature of glass in a core of the optical fiber is 300 degrees C or less.  Since Applicant discloses the annealing furnaces having temperatures ranging from 1300 to 1500 degrees C and optical fiber temperatures ranging from 1000-1700 degrees C in the heated region, it would be obvious to a person having ordinary skill in the art that the temperature of the fiber cooled in the method of Bookbinder having temperatures of 1300 
Regarding claim 3, based on the fiber entering the annealing furnace at a temperature around the fictive temperature and the temperature of the annealing furnace disclosed as less than 1500, 1450, 1400, 1350, 1300, 1250, 1200, 1150, 1100, or 1050 degrees C, it would be obvious to a person having ordinary skill in the art, this provides for when the annealing temperature is 0 degrees C or more and 60 degrees C or less, a preset temperature of the annealing furnace is set to a temperature lower than the temperature of the optical fiber.  
Regarding claim 4, based on the fiber entering the annealing furnace at a temperature around the fictive temperature and the temperature of the annealing furnace disclosed as less than 1500, 1450, 1400, 1350, 1300, 1250, 1200, 1150, 1100, or 1050 degrees C, it would be obvious to a person having ordinary skill in the art, this provides for when the annealing temperature is 0 degrees C or more and 60 degrees C or less.  Based on the conditional claim language of claim 4, the conditions of claim 4 have been met, since the temperature difference between optical fiber entering the annealing furnace and the fictive temperature is 60 degrees C or less.
Allowable Subject Matter
The Examiner recommends claim 3 is rewritten to remove the conditional language (i.e. remove “when”).  The prior art fails to disclose or suggest the method of claim 1 wherein the temperature difference is higher than 60 degrees C and equal to 300 degrees C or less, the temperature of the optical fiber is temporarily increased and then decreased in the annealing furnace.  
The Examiner recommends claim 4 is rewritten to remove the conditional language (i.e. remove “when”).  The prior art fails to disclose or fairly suggest the method of claim 2, wherein the temperature difference is higher than 60 degrees C and equal to 180 degrees C or less, the temperature of the optical 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bookbinder et al. (US 20170073265A1) discloses (Fig. 15, [0056], [0142], and Tables 1 and 2) a reheating step to provide for reduced fictive temperature.  Bookbinder fails to disclose a temperature difference between a temperature of the optical fiber and a fictive temperature of glass in a core of the optical fiber is 300 degrees C or less during the reheating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LISA L HERRING/               Primary Examiner, Art Unit 1741